DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of Reasons for Allowance: The prior art of record fails to show alone or in combination, the following, in summary, as claimed:
An unmanned aerial vehicle (UAV) has a first door on the top of a fuselage and a second door on the bottom of the fuselage located opposite the first door, a chamber located there between, and the first door is opened to load a payload at a pickup location, and the second door is opened to release the payload at the delivery location.  This arrangement provides the versatility of 1) reducing the amount of energy being used by the UAV during pickup, as it can land and wait for the package to be loaded, and 2) reducing the amount of time the UAV spends on delivery of the payload, as it can unload the package without having to wait for an individual to unload the payload.  The UAV also has a configuration with just one door, e.g., on the bottom of the fuselage, and it performs a flip maneuver, that allows for use of the same door for both loading and release of the payload; at the pickup and delivery locations, to load a payload at the pickup location, and release the payload at the delivery location.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644                                                                                                                                                                                                        

/TERRI L FILOSI/Examiner, Art Unit 364425 March 2021